Case: 20-1105    Document: 42    Page: 1   Filed: 11/25/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 CISCO SYSTEMS, INC.,
                       Appellant

                            v.

     XR COMMUNICATIONS, LLC, DBA VIVATO
               TECHNOLOGIES,
                    Appellee
             ______________________

                        2020-1105
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 00762.
                  ______________________

                Decided: November 25, 2020
                  ______________________

     DAVID L. MCCOMBS, Haynes & Boone, LLP, Dallas, TX,
 for appellant. Also represented by THEODORE M. FOSTER,
 DEBRA JANECE MCCOMAS; ANGELA OLIVER, Washington,
 DC.

    KAYVAN B. NOROOZI, Noroozi PC, Los Angeles, CA, for
 appellee.
               ______________________
Case: 20-1105     Document: 42        Page: 2   Filed: 11/25/2020




2               CISCO SYSTEMS, INC.   v. XR COMMUNICATIONS, LLC



    Before MOORE, REYNA, and TARANTO, Circuit Judges.
 MOORE, Circuit Judge.
     Cisco Systems, Inc. appeals the Patent Trial and Ap-
 peal Board’s final written decision holding Cisco had not
 proven that claims 1–9 and 12 of U.S. Patent No. 6,611,231
 would have been obvious. For the reasons discussed below,
 we affirm.
                         BACKGROUND
     The ’231 patent relates to wireless communication sys-
 tems and methods that utilize an adaptive antenna to
 transmit signals with selectively placed transmission
 peaks and nulls, potentially minimizing interference. ’231
 patent at 1:15–17, 2:3–8, 7:41–48. Claim 1 is representa-
 tive and recites:
     1. An apparatus for use in a wireless routing net-
     work, the apparatus comprising:
     an adaptive antennas;
     at least one transmitter operatively coupled to said
     adaptive antenna;
     at least one receiver operatively coupled to said
     adaptive antenna;
     control logic operatively coupled to said transmit-
     ter and configured to cause said at least one trans-
     mitter to output at least one transmission signal to
     said adaptive antenna to transmit corresponding
     outgoing multi-beam electromagnetic signals ex-
     hibiting a plurality of selectively placed transmis-
     sion peaks and transmission nulls within a far field
     region of a coverage area based on routing infor-
     mation; and
     search receiver logic operatively coupled to said
     control logic and said at least one receiver and con-
     figured to update said routing information based at
Case: 20-1105    Document: 42       Page: 3   Filed: 11/25/2020




 CISCO SYSTEMS, INC.   v. XR COMMUNICATIONS, LLC             3



     least in part on cross-correlated signal information
     that is received by said receiver using said adaptive
     antenna.
 (emphasis added).
     Cisco petitioned for inter partes review of claims 1–9
 and 12 of the ’231 patent. In its final written decision, the
 Board construed the term “cross-correlated signal infor-
 mation that is received by said receiver” as requiring “that
 the ‘signal information’ that is ‘received’ by the ‘adaptive
 antenna’ must be ‘cross-correlated’ at the time it is ‘re-
 ceived.’” J.A. 10, 20. Based on that construction, the Board
 found that Cisco’s prior art combination did not disclose the
 cross-correlation limitation of claim 1. The Board therefore
 held that Cisco had not proven that claims 1–9 and 12 of
 the ’231 patent would have been unpatentable as obvious.
                           DISCUSSION
     Cisco challenges the Board’s construction of “cross-cor-
 related signal information that is received by” the claimed
 adaptive antenna. We review the Board’s ultimate claim
 construction de novo and any underlying factual determi-
 nations involving extrinsic evidence for substantial evi-
 dence. Paice LLC v. Ford Motor Co., 881 F.3d 894, 902
 (Fed. Cir. 2018). Because Cisco’s petition was filed before
 November 13, 2018, we give claims in the unexpired ’231
 patent their “broadest reasonable interpretation” con-
 sistent with the specification. See Cuozzo Speed Techs.,
 LLC v. Lee, 136 S. Ct. 2131, 2142 (2016).
     Cisco contends the Board erred in construing the
 phrase “cross-correlated signal information that is received
 by said receiver using said adaptive antenna” as requiring
 that the signal information be cross-correlated before the
 signal information is received. It argues the claim lan-
 guage is ambiguous and, as properly interpreted, includes
 signal information that is cross-correlated after it is re-
 ceived. We do not agree.
Case: 20-1105     Document: 42        Page: 4   Filed: 11/25/2020




4               CISCO SYSTEMS, INC.   v. XR COMMUNICATIONS, LLC



     Claim 1 recites a receiver configured to update routing
 information “based at least in part on cross-correlated sig-
 nal information that is received by said receiver using [an]
 adaptive antenna.” “Cross-correlated” is a past-participial
 adjective that modifies “signal information.” And the
 phrase “that is received by said receiver” is a relative
 clause modifying the claimed “cross-correlated signal infor-
 mation.” The plain language of the claim, therefore, unam-
 biguously requires that the signal information is cross-
 correlated at the time it is received.
      The language of independent claims 20 and 52 of the
 ’231 patent further supports our interpretation. See Phil-
 lips v. AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005) (en
 banc) (“Other claims of the patent in question, both as-
 serted and unasserted, can also be valuable sources of en-
 lightenment as to the meaning of a claim term.”). Claims
 20 and 52 recite an adaptive antenna configured to receive
 at least one electromagnetic signal and to “cross-correlate
 data sequences in said at least one received signal.” Unlike
 claim 1, claims 20 and 52 expressly contemplate cross-cor-
 relation after signal information is received. As the Board
 correctly held, the broadest reasonable interpretation of
 claim 1 requires that the “signal information” “received” by
 the “adaptive antenna” already be “cross-correlated” at the
 time it is received.
     Cisco argues this interpretation excludes from claim 1
 the only written description embodiment of the claimed
 search receiver logic, illustrated in Figure 22, where the
 signal information is cross-correlated after it is received. 1
 As a preliminary matter, we note that there are many


 1   The parties dispute whether Figure 15 of the ’231 pa-
 tent discloses a second embodiment wherein the adaptive
 antenna receives cross-correlated signal information. We
 do not resolve this dispute as it does not affect our decision
 here.
Case: 20-1105     Document: 42      Page: 5   Filed: 11/25/2020




 CISCO SYSTEMS, INC.   v. XR COMMUNICATIONS, LLC              5



 embodiments disclosed that do not require cross-correla-
 tion after signal receipt. Moreover, other claims, such as
 20 and 52, expressly include the relevant portion of the em-
 bodiment disclosed in Figure 22, requiring cross-correla-
 tion after receipt. There is no requirement that “each and
 every claim ought to be interpreted to cover each and every
 embodiment.” PPC Broadband, Inc. v. Corning Optical
 Commc’ns RF, LLC, 815 F.3d 747, 755 (Fed. Cir. 2016). Re-
 gardless, nothing in the written description shows the pa-
 tentee intended to deviate from the plain meaning of claim
 1; there is no language in the written description suggest-
 ing that cross-correlating the signal information after it is
 received is important, essential, or necessary to the
 claimed invention. See Hill-Rom Servs., Inc. v. Stryker
 Corp., 755 F.3d 1367, 1373 (Fed. Cir. 2014) (“[T]o deviate
 from the plain and ordinary meaning of a claim term . . .
 the patentee must, with some language, indicate a clear in-
 tent to do so in the patent.”). In fact, the written descrip-
 tion expressly states that “the invention defined in the []
 claims is not necessarily limited to the specific features or
 steps described.” ’231 patent at 28:66–29:2. Likewise, of
 the more than one dozen “implementations” described,
 Cisco identifies only the embodiment of Figure 22 as dis-
 closing signal information cross-correlated after it is re-
 ceived. See, e.g., id. at 9:22–46. Therefore, neither the
 embodiment of Figure 22 nor the written description per-
 suades us to deviate from the plain, unambiguous language
 of claim 1. See Lucent Techs., Inc. v. Gateway, Inc., 525
 F.3d 1200, 1215–16 (Fed. Cir. 2008) (“[W]here we conclude
 that the claim language is unambiguous, we have con-
 strued the claims to exclude all disclosed embodiments.”).
     Cisco further contends dependent claim 2 makes clear
 that claim 1 must encompass “cross-correlated signal infor-
 mation” that is cross-correlated after it is received. We will
 not reach the merits of this argument, that claim 2 causes
 us to deviate from the plain meaning of claim 1, because
 Cisco never raised this argument with the Board.
Case: 20-1105     Document: 42        Page: 6   Filed: 11/25/2020




6               CISCO SYSTEMS, INC.   v. XR COMMUNICATIONS, LLC



 Accordingly, we decline to consider Cisco’s argument made
 in the first instance on appeal. MCM Portfolio LLC v.
 Hewlett-Packard Co., 812 F.3d 1284, 1294 n.3 (Fed. Cir.
 2015).
                         CONCLUSION
     We have considered the parties’ remaining arguments
 and do not find them persuasive. Because the Board did
 not err in its construction and because Cisco does not chal-
 lenge the Board’s decision under its construction, we af-
 firm.
                         AFFIRMED